435 F.2d 692
Cellous JACKSON, Plaintiff-Appellee,v.S/S ALCOA COMMANDER, her engines, tackle, furniture andapparel; and Alcoa Steamship Company, Inc.,Defendants-Appellants.
No. 29824 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Dec. 9, 1970.
Ralph E. smith, Christopher Tompkins, New Orleans, La., for defendants-appellants.
Clifton S. Carl, New Orleans, La., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; James A. Comiskey, District Judge.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)